Citation Nr: 0010244	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  94-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder secondary to the service-connected shell fragment 
wound to the left foot.  

2.  Entitlement to a disability rating greater than 10 
percent for a shell fragment wound to the left foot.  

3.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD) prior to 
February 1, 1992.  

4.  Entitlement to a disability rating greater than 50 
percent for PTSD from February 1, 1992 to May 21, 1998.  

5.  Entitlement to a disability rating greater than 70 
percent for PTSD from May 21, 1998.  

6.  Entitlement to an effective date earlier than May 21, 
1998 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).    
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1988, March 1997, and July 1999 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, in connection with his original appeal, 
the veteran requested a personal hearing.  However, he failed 
to report for the hearing scheduled on three separate dates.  
In December 1999, the veteran withdrew his request for a 
hearing before a member of the Board.  

The issue of secondary service connection for a left foot 
disorder is addressed in the REMAND portion of the decision, 
below.   



FINDINGS OF FACT

1.  The residuals of the shell fragment wound to the left 
foot consist of subjective complaints of left foot pain and 
objective manifestations of pain and tenderness on palpation 
in the region of the resulting scar.  There is no evidence of 
other residuals, such as muscle or bone damage.     

2.  Prior to February 1, 1992, the veteran's PTSD is 
manifested by subjective complaints including nightmares with 
sleep disturbance, flashbacks, depression with suicidal 
ideation, irritability, anger, and trouble concentrating, as 
well as objective evidence of anxiety, depression, impaired 
judgment, and trouble concentrating.  Socially, the veteran 
was separated from his wife, had few friends, and had 
difficulty getting along with co-workers.  Overwhelmingly, 
medical personnel felt that the veteran was employable.  The 
veteran in fact worked at the same job, including between 
hospitalizations, through October 1991 when the plant closed.      

3.  After February 1, 1992, the veteran's subjective 
complaints were essentially unchanged, with additional 
evidence of paranoia, complaints of hearing voices telling 
him to kill himself, and threats and fear of violence against 
his family or others.  The veteran was hospitalized nine 
times from May 1992 to September 1995, either by his family 
or under court order, for increasing difficulty controlling 
anger and violence.  Objectively, there is little evidence of 
increased symptoms.  With respect to social functioning, the 
veteran reconciled with his wife and began living together 
again, though they continued to have marital problems.  With 
respect to industrial functioning, physicians routinely 
determined that the veteran was employable.    

4.  Evidence of record shows that the veteran is unemployable 
due to PTSD symptomatology as of May 25, 1996.    

5.  The veteran submitted an informal claim for an increase 
to a total disability rating based on inability to work on 
July 30, 1996.  The RO received the veteran's formal TDIU 
application form on October 3, 1996.  

6.  From July 30, 1995 to May 24, 1996 the veteran had the 
following service-connected disabilities: PTSD, evaluated as 
70 percent disabling, and residuals of a shell fragment wound 
to the left foot, evaluated as 10 percent disabling.  The 
combined service-connected disability rating is 70 percent. 

7.  The evidence of record fails to demonstrate that the 
veteran was rendered unable to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities from July 30, 1995 to May 24, 1996.      


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for a shell fragment wound to the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7804 
(1999).     

2.  The criteria for a 50 percent disability rating for PTSD 
prior to February 1, 1992 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).    

3.  The criteria for a 70 percent disability rating for PTSD 
from February 1, 1992 to May 24, 1996 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

4.  The criteria for a 100 percent schedular disability 
rating for PTSD from May 25, 1996 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

5.  The criteria for entitlement to an effective date earlier 
than May 24, 1996 for the award of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1, 3.102, 3.155(a), 3.340, 3.341, 3.400, 4.16 (1999).      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  In addition, when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Accordingly, the Board finds that the veteran's claims for an 
increased rating are well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Shell Fragment Wound to the Left Foot

The veteran seeks an increased disability rating for 
residuals of a shell fragment wound to the left foot, which 
the RO denied in a March 1997 rating decision.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Factual Background

The veteran's service medical records were negative for 
documentation of contemporaneous treatment for a shell 
fragment wound to the left foot.  A September 1969 note 
reflected that the veteran had sustained a shell fragment 
wound 8 months earlier while in Vietnam.  Notes dated in 
October 1969 indicated that his old records were lost.  The 
impression at that time was plantar muscular and fascial 
strain of the left foot.  X-rays dated in October and 
December 1969 were negative.

In a February 1991 rating decision, the RO established 
service connection for a shell fragment wound to the left 
foot.  At that time, it assigned a noncompensable (0 percent) 
evaluation.  In a February 1995 decision, the RO increased 
the evaluation to 10 percent.  

In a November 1996 statement, the veteran related that his 
left foot disability involved unbearable pain and prevented 
him from any type of exercise that required walking or 
standing.  

The RO obtained the veteran's VA outpatient medical records.  
Notes dated in February 1996 referred to complaints of left 
foot pain.  Examination was negative for pain in the heel or 
plantar fascia.  There were no references to the previous 
shell fragment wound.  

The veteran underwent a VA podiatry examination in November 
1996.  He explained that he had experienced pain in the heel 
region of the left foot since incurring the shell fragment 
wound.  On examination, the veteran could walk on his heels.  
Examination of the left heel revealed a scar measuring 0.25 
inches in diameter.  The scar was superficial and nontender.  
However, there was marked tenderness underlying the scar, as 
well as tenderness over the Achilles tendon.  There was no 
swelling and no vascular changes.  X-rays of the left foot 
were negative for abnormality in the left heel or any 
retained shell fragments.  The diagnosis was shell fragment 
wound to the left heel.  

Additional VA outpatient medical records were negative for 
complaints or treatment of the shell fragment wound.  

Pursuant to the Board's remand, the veteran was afforded a VA 
podiatry examination in February 1999.  The examiner 
indicated that there was very mild pain on palpation of the 
shell fragment entry site.  The scar was well coapted, 
without depression or elevation.  There was no keloid 
formation, edema, inflammation.  In addition, there was no 
neurological or vascular abnormality, limitation of ankle 
motion, reduced strength, or actual disfigurement of the 
site.  The examiner indicated that the scar did not limit any 
function.  The veteran was able to get on his heels.  X-rays 
of the left foot showed no ankle or other bony abnormality at 
the site of the shell fragment wound and no evidence of 
metallic fragments.  The examiner commented that there was 
minimal pain on compression of the wound site without 
additional symptomatology.    

Analysis

The shell fragment wound to the left foot is currently 
evaluated as 10 percent disabling under Diagnostic Code 
(Code) 7805, other scars.  38 C.F.R. § 4.118.  Under Code 
7805, the scar is evaluated according to limitation of 
function of the affected part.  

A maximum 10 percent rating is also available under Code 7803 
for a scar that is superficial, poorly nourished, with 
repeated ulcerations, or under Code 7804 for a scar that is 
superficial and tender and painful on objective 
demonstration. 

The Board notes that shell fragment wounds, depending on the 
injury incurred, may be rated under various diagnostic codes.  
However, in this case, there is no evidence of muscle or bony 
injury or residuals other than scarring.  As there is no 
evidence to suggest that the scar from the shell fragment 
wound is poorly nourished or has repeated ulcerations, or 
causes some limitation of left foot function, the Board finds 
that the veteran's disability is most appropriately evaluated 
under Code 7804.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

The maximum rating available for a tender and painful scar 
under Code 7804 is 10 percent.  Moreover, the Board finds no 
reason for referral to the Compensation and Pension Service 
for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as associated 
frequent hospitalizations or interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. December 29, 1999); VAOPGCPREC 36-97.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for a shell fragment wound to the 
left foot.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.118, Code 7804.  

2.  PTSD

The veteran's PTSD is evaluated under Code 9411.  His appeal 
stems from disagreement with the initial rating assigned in 
the September 1988 rating decision.  In such circumstances, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  

Factual Background

The veteran submitted his original claim for service 
connection for PTSD in May 1988. 

The veteran was hospitalized at VA facilities numerous times 
in 1988, primarily for drug and alcohol detoxification and 
treatment.  Each discharge summary showed that the veteran 
was considered employable.  At discharge in May 1988, he was 
referred to the Center for Stress Recovery (CSR).  

In August 1988, the veteran underwent a VA psychiatric 
examination.  He was currently employed as a press operator 
and had worked for the same company for 10 years.  His 
personnel officer at work was a Vietnam veteran and was 
supportive of his getting treatment.  He lived alone and had 
few friends.  His interests included different sports.  The 
veteran's primary subjective complaints included depression, 
suicidal ideation, sleep problems, nightmares, feelings of 
loneliness, frustration and disappointment.  He was not 
taking medication.  On examination, the veteran admitted to 
anxiety, depression, and frequent suicidal ideation, though 
without specific plan or intent.  His judgment was poor.  The 
remainder of the examination was unremarkable.  The diagnosis 
was delayed-onset PTSD.  

In 1989, the veteran was hospitalized on multiple occasions 
at VA facilities for alcohol and drug use as well as PTSD 
treatment.  Reports of hospitalizations in May 1989 included 
complaints of job problems due to absenteeism and conflicts 
with others.  Additional subjective complaints included poor 
concentration and reports of auditory hallucinations.  In 
June 1989, the veteran presented with hallucinations and 
delusions due to substance use.  He was considered 
unemployable at that time.  Otherwise, each discharge summary 
for hospitalizations in 1989 that addressed employability 
concluded that the veteran was employable.  In fact, notes 
from the late May 1989 hospitalization indicated that the 
veteran left in order to return to work.  The Board also 
notes that the discharge summary for the hospitalization 
ending in August 1989 showed the veteran's report that he was 
unable to keep his job for periods of time due to alcohol 
abuse.  

In July 1989, the veteran was afforded another VA psychiatric 
examination.  He had been separated from his wife since 
December 1986 after he shot her during a flashback.  He used 
alcohol and cocaine daily.  The veteran had worked for the 
same employer for 10 years.  He had been on medical leave for 
the previous three months due to his nervous disorder.  
Subjective complaints were essentially unchanged.  Additional 
complaints included social withdrawal, trouble with anger and 
violence, impaired memory, and variable appetite.  
Examination revealed blunted affect, considerable depression 
and tearfulness, and trouble concentrating that affected 
recent memory.  Otherwise, the examination was unremarkable.  
The diagnosis was PTSD with moderate industrial impairment 
and periodic severe industrial impairment with severe social 
impairment and substance use, cocaine and alcoholic beverages 
with occasional use of marijuana.

The report of a June 1990 psychiatric consultation indicated 
that the veteran presented with complaints of exacerbations 
of PTSD symptoms for one month.  In addition to previously 
described symptoms, he reported having passive thoughts of 
hurting himself or others without plan and having less 
interest in life.  He continued daily use of alcohol and 
weekly cocaine use.  The veteran was employed full-time as a 
press operator for 12 years.  He had worked the day before 
and his job was secure.  On examination, the veteran was 
tearful while discussing his psychological distress.  In 
addition, there was mild to moderately depressed mood, 
constricted affect.  The diagnosis was PTSD and alcohol 
abuse.  The veteran indicated that he could continue to work 
full time while he pursued treatment options.  

In late 1990, the veteran was admitted to VA facilities on 
two occasions.  His symptoms were essentially unchanged.  At 
the time of discharge in September 1990, he was considered 
employable.  At discharge in December 1990, employability 
could not be determined.  

From April 1991, the veteran spent much of his time 
hospitalized at VA medical centers with symptoms as 
previously described.  When considered, it was noted that he 
was employable.  At admission in April 1991, he related that 
he thought people at work talked about him and that he heard 
voices telling him to kill himself.  He continued to use 
drugs and alcohol three to four times a week.  Examination 
was significant for questionable paranoid delusions.  At 
discharge, he was assessed as employable and was returning to 
work.  At the end of July 1991, the veteran was admitted for 
his usual complaints, as well as paranoia at work, being 
verbally abusive and angry and demanding of others, and 
making threats to people in the street.  He participated and 
completed the CSR program in September 1991 and continued on 
at the domiciliary for further assessment.  It was noted that 
his primary motivation was increasing his service-connected 
disability and receiving Social Security disability benefits.  
Therefore, he was not considered to be a good vocational 
candidate.  He was discharged in late January 1992.  

The veteran was hospitalized several times from mid to late 
1992 due to increasing symptoms, such as nightmares, 
flashbacks, anger with violent impulse or threat, and 
depression, as well as continuing polysubstance abuse.  The 
discharge summary for the hospitalization from June to July 
1992 indicated that the veteran was not employable due to 
marginal functioning.  In late September 1992, he was 
admitted under court order due to increasing difficulty 
controlling anger, verbal abuse, and threats of violence.  He 
reported that he was fired from his last job as a press 
operator due to incompatibility with co-workers.  Additional 
subjective complaints included decreased pleasure and 
decreased interest in sex.  The veteran disagreed that he had 
reach maximum benefits of hospitalization and assaulted his 
medical students at discharge.         

In January 1993, the veteran underwent a VA psychiatric 
examination.  He was defensive and gave the impression that 
he could be easily explosive if antagonized.  He was not very 
specific concerning past history.  The examiner commented 
that he probably did not remember due to prolonged alcohol 
and drug use.  The veteran drank weekly but denied using 
cocaine for three weeks.  He reported being back with his 
wife for one year, after three years of separation following 
the shooting.  He did not see anything wrong with his drug 
and alcohol use other than the expense.  The diagnosis was 
alcohol and cocaine abuse and PTSD by history.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60, although he commented that the veteran's level of 
functioning depended almost entirely on his ability to 
control the drug and alcohol abuse.  

The veteran incurred multiple VA hospitalizations in 1993.  
In March 1993, he was admitted on an order of detention after 
threatening to kill his family.  He continued to use alcohol.  
There were no new complaints.  Examination was significant 
only for some paranoid thoughts.  During the admission, he 
made sure that the nurses wrote down his complaints of 
nightmares and flashbacks.  He openly admitted that he wanted 
100 percent service-connected compensation.  The veteran was 
assessed as employable at discharge.  The veteran was 
readmitted in September 1993 and October 1993 after 
threatening to kill his wife and reporting increased 
nightmares and flashbacks.  He continued to be unemployed.  
There was no change in subjective complaints.  At each 
discharge, the veteran was considered employable.  

In April 1994 and June 1994, the veteran was hospitalized for 
substance abuse treatment.  Subjective complaints of symptoms 
were unchanged.  At discharge in July 1994, the veteran was 
considered employable.  

In July 1994, the veteran underwent another VA psychiatric 
examination.  He complained of increasing symptoms of 
nightmares and flashbacks.  He was again living with his 
wife.  The veteran reported being fired from all jobs he had 
after service due to losing his temper and conflicts with 
superiors.  He had been unemployed for many years.  He 
continued to abuse cocaine.  During the interview, the 
veteran was rigid and tense.  He was startled by the 
examiner's beeper and kept looking around because he thought 
he saw something move.  The diagnosis was history of PTSD and 
cocaine dependency.  The examiner commented that the 
interview was terminated after the veteran's repeated 
requests due to reported headaches.   

In May 1995, the veteran's wife presented him for 
hospitalization due to threatening behavior.  He reported the 
usual subjective complaints.  During the admission, he 
constantly reported having nightmares.  Although nursing 
notes showed a fair number of times when he could not sleep, 
there was no indication of increased anxiety during these 
times.  The veteran was assessed as employable as discharge 
in June 1995.   

In a June 1995 statement, the veteran's VA psychiatrist 
related that the veteran was recently hospitalized for an 
exacerbation of PTSD.  He stated that it appeared that recent 
episodes affected the veteran to such a degree that he was 
unable to function socially or maintain job security as much 
as he used to.   

From September to December 1995, the veteran was hospitalized 
on a nearly continuous basis.  His wife initially brought him 
in for increased violence and alcohol use.  Notes indicated 
that the veteran slept a lot and ate well.  In addition, his 
affect was quite animated when he got his way, but became 
solemn and angry when his demands were not met.  He demanded 
a protracted hospitalization, and then demanded a discharge 
when he was not given any controlled substances.  He was 
considered employable at discharge.  The veteran was 
readmitted several days later in September 1995 due to 
"feeling out of control."  After being stabilized, he was 
transferred to and completed the Dual Diagnosis Program.  
Examination at admission to the program revealed depressed 
mood, blunted affect, angry at times, poor judgment, and poor 
to fair insight.  The veteran was considered employable at 
his discharge in December 1995.    

In mid March 1996, the veteran was admitted to the 
domiciliary for the CSR residential program.  He complained 
of nightmares, sleep problems, flashbacks, intrusive 
thoughts, hypervigilance, isolation, difficulty 
concentrating, rage episodes, and family discord.  During the 
admission, he was initially isolated but participated in 
group and individual therapy, showed improvement in 
relational skills.  He was successfully treated with 
sertraline for depression and trazodone for sleep.  The 
diagnosis was PTSD and substance dependency in remission.  At 
the time of his discharge in late May 1996, it was felt that 
the veteran was not able to handle a work environment but he 
did plan to seek vocational rehabilitation.   

In a November 1996 statement, the veteran contended that he 
was unable to keep a job due to PTSD.  He was always jumping 
when he heard loud noises, did not get along well with 
authority figures, was unable to concentrate and think 
clearly, was unable to sleep, had numerous nightmares and 
woke up in a cold sweat, had flashbacks, and isolated himself 
from others.  

In November 1996, the RO received information from the 
veteran's former employer disclosing that the veteran was 
employed from September 1978 to October 1991, when his 
employment was terminated because the plant closed.  He 
worked as a laborer and was scheduled to work full time.  In 
the last 12 months of employment, the veteran earned about 
$3,200.00.  It was unknown how much time the veteran lost due 
to disability in the last 12 months of employment.   

The veteran was afforded a VA psychiatric examination in 
November 1996.  He had abstained from drugs and alcohol for 
14 months and regularly attended outpatient treatment.  He 
took Zoloft and trazodone.  He lived with his wife and 
daughter.  The veteran's subjective complaints included 
difficulty sleeping, nightmares, flashbacks during the day, 
isolation, chronic depression, and irritability.  During the 
examination, he appeared easily frustrated.  He was able to 
concentrate, but complained frequently of headaches, anxious 
thoughts, and "drifting."  His mood was depressed and 
affect was somewhat restricted.  There was no evidence of 
poor grooming or hygiene, lack of orientation, or organicity.  
The diagnosis was PTSD and alcohol and cocaine addiction in 
remission.  The examiner assigned a GAF score of 55 to 60.  
The examiner commented that the veteran suffered from PTSD 
complicated by alcohol and drug abuse.  Although the 
antisocial behavior cleared since abstaining, he still 
complained of sleeping difficulties, depression, and 
difficulty with anger.  

A December 1996 VA vocational rehabilitation progress report 
indicated that the veteran was enrolled in a real estate 
appraisal and home inspection training program.  He expressed 
a genuine interest in and good aptitude for the program.   

In March 1997, the RO received the veteran's records from the 
Social Security Administration (SSA).  The December 1991 
disability determination indicated that the veteran was 
determined to be disabled as of June 1991 with a primary 
diagnosis of substance addiction and a secondary diagnosis of 
PTSD.  The associated medical records consisted primarily of 
VA medical records.    

In April 1997, the veteran's wife brought him to a VA 
facility for increased seclusive behavior and recalling of 
war experiences, lot of hypervigilance and irritability, 
initial insomnia, nightmares, fleeting suicidal ideation 
without plan, and decreased appetite with weight loss.  He 
had been off his medication for six months.  He improved when 
restarted on Zoloft and trazodone.   

During the December 1997 VA psychiatric examination, the 
veteran complained of marital problems due to PTSD symptoms, 
though he and his wife were still living together.  He denied 
any current use of drugs and alcohol.  He took Zoloft and 
another medication for sleeping and continued his outpatient 
treatment with CSR.  In addition to previously described 
symptoms, the veteran complained of stress headaches, an 
inability to have sex, and neglect of hygiene.  The examiner 
commented that the veteran was not cooperative during the 
interview.  He started crying during the interview, stating 
he had nothing to live for.  He felt depressed and suicidal 
all the time.  There was no evidence of speech or thought 
disorder, impaired memory, or impairment of judgment or 
insight.  The diagnosis was PTSD and alcohol and cocaine 
dependence in remission.  The examiner assigned a GAF score 
of 40.

The May 1998 training course progress letter indicated that 
the veteran had been enrolled in the real estate appraisal 
and home inspection training course for almost two years.  At 
one time, he was doing extremely well.  However, recently, 
there had been a shift in his attitude and work habits.  His 
behavior was not violent, but reflected negativity, apathy, 
and lethargy.  The instructor indicated that he had worked 
with disabled combat veteran for many years and had become 
accustomed to PTSD symptoms, which he felt the veteran was 
exhibiting.  He recommended that the veteran be withdrawn 
from the training program until his frame of mind improved.  
The veteran had become a distraction and the instructor did 
not want the lack of socialization to spread to the other 
veterans.   

A May 1998 VA outpatient treatment report related that the 
veteran continued to have nightmares and intrusive thoughts, 
even on good days, and had difficulty dealing with crowds.  
He was not employable due to feelings of paranoia and 
distrust when away from home.  He also had thoughts of doing 
harm to others when pushed, though his medication helped 
control angry thoughts.  

In October 1998, the RO received a letter from the SSA 
indicating that the veteran's continuing disability review 
revealed that he was still disabled with a primary diagnosis 
of affective disorder.  There was no secondary diagnosis.  

In January 1999, the veteran underwent a VA psychological 
examination.  The examiner commented that the claims folder 
was reviewed for the examination.  The veteran related that 
coexisted with his wife in their home, though she was afraid 
of him and alienated from him.  He continued to attend 
treatment at CSR though he did not feel that it was working.  
The veteran reported that he worked for the same employer for 
many years until 1991.  He was fired three or four times 
conflict with the supervisor or absenteeism but was brought 
back by the union.  He took Zoloft and trazodone.  The 
examination revealed generally distressed thoughts and 
affect, with visible upset while telling stories about 
service, with a loud and almost uncontrolled voice and tears.  
Throughout the interview, he startled and quickly looked to 
see if something was next to him.  He reported of recurring 
dreams two to three times a week, auditory hallucinations, 
suicidal ideation without plan, and an inability to sleep.  
The examiner indicated that testing corroborated clinical 
interview data showing that the veteran suffered from severe 
and chronic PTSD.  He assigned a GAF score of 22 for serious 
impairment.  

In February 1999, the veteran underwent a VA psychiatric 
examination.  The examiner stated that she reviewed the 
claims folder for the examination.  The veteran had been 
sober since 1995.  He lived with his wife but slept in 
different rooms; she was scared of him due to his PTSD 
symptoms.  The veteran stated that he was fired in 1991 due 
to an inability to get along with supervisors and co-workers.  
He had not worked since that time.  Subjective complaints 
were essentially unchanged from previous reports, though he 
related that he had nightmares three to five times a week.  
The examiner commented that the veteran appeared haggard.  He 
was very suspicious when he entered the room and checked 
around to see if someone else was there.  He heard voices 
calling for help and thought that everybody was out to get 
him.  His affect was inappropriate at times.  The diagnosis 
was PTSD with depression and polysubstance dependence.  The 
examiner assigned a GAF score of 30 and commented that the 
veteran had classic PTSD symptoms with severe impairment of 
social and industrial adaptability.   

The RO received an October 1999 letter from the veteran's CSR 
nurse counselor.  The veteran had been attending CSR for 11 
years, and she has been the veteran's counselor for the past 
three years.  During this time, he had been compliant with 
all appointments and treatment.  However, his symptoms did 
not improve and were currently worse.  Current symptoms such 
as rendered him unable to hold a job.  She related that the 
veteran was first considered unemployable in March 1996 and 
was still unemployable.   
                   
Analysis
  
Prior to February 1, 1992, the RO evaluates the veteran's 
PTSD a 10 percent disabling under Code 9411.  From February 
1, 1992 to May 21, 1998, the veteran's PTSD is evaluated as 
50 percent disabling.  From May 21, 1998, the veteran's PTSD 
is evaluated as 70 percent disabling.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to November 7, 1996, 
the Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.  

The Board notes that, in its March 1997 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining the assigned percentage 
evaluations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating schedule, a 10 
percent rating is awarded when disability is manifested by 
criteria less than for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93 
(O.G.C. Prec. 9-93).  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is in order when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and when the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (in effect 
prior to November 7, 1996).  Under this version of the rating 
criteria, demonstrable inability to obtain or retain 
employment is a satisfactory basis for a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the amended rating criteria, a 10 percent rating is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1998).  

Initially, the Board notes that the relevant evidence of 
record through the discharge summary for the hospitalization 
beginning in September 1995 primarily shows hospitalizations 
for drug and alcohol dependency.  Although service-connected 
compensation is not necessarily barred for drug and alcohol 
abuse for claims filed before October 31, 1990, there is no 
specific medical statement that causally links the abuse to 
service or to a service-connected disability.  See Barela v. 
West, 11 Vet. App. 280, 282-83 (1998) (discussing the effect 
of the amendments to 38 U.S.C.A. §§ 1110 effective October 
31, 1990).  

Prior to February 1, 1992, the RO evaluated the veteran's 
PTSD a 10 percent disabling.  Upon a review of the evidence, 
the Board finds that the evidence supports entitlement to a 
50 percent disability rating prior for this time frame.  
Subjective symptoms included nightmares with sleep 
disturbance, flashbacks, depression with suicidal ideation, 
irritability, anger, and trouble concentrating.  Socially, 
the veteran was separated from his wife after he shot her, 
reportedly during a flashback.  He had few friends and had 
difficulty getting along with co-workers.  Objectively, the 
evidence generally shows anxiety, depression, impaired 
judgment, and trouble concentrating.  Overwhelmingly, medical 
personnel felt that the veteran was employable during this 
period.  In fact, through October 1991, the veteran was 
employed at the same job and continued to work between his 
hospitalizations.  However, the July 1989 VA examiner opined 
that the veteran had predominantly moderate industrial 
impairment with periods of severe impairment.  Considering 
the overall disability picture, the Board finds that the 
veteran's symptoms more nearly approximate the criteria for a 
50 percent rating under the previous version of Code 9411.  
38 C.F.R. § 4.7.  Absent objective evidence of additional 
psychoneurotic symptoms, the Board cannot conclude that the 
disability picture more closely resembles severe disability 
required for a 70 percent rating under the previous version 
of Code 9411. Id.   

From February 1, 1992, to May 21, 1998, the veteran's PTSD is 
evaluated as 50 percent disabling.  The evidence shows 
essentially unchanged subjective complaints, with additional 
evidence of paranoia, complaints of hearing voices telling 
him to kill himself, and threats and fear of violence against 
his family or others.  In fact, the veteran was hospitalized 
nine times from May 1992 to September 1995, either by his 
family or under court order, for increasing difficulty 
controlling anger and violence.  Socially, the evidence 
reveals that the veteran reconciled with his wife and began 
living together again, though they continued to have marital 
problems.  However, despite the apparent increase in 
subjective symptoms, there is little objective evidence of 
increased symptoms.  In fact, according to the medical 
evidence, he seemed primarily preoccupied with staying 
hospitalized and securing increased disability compensation.  
Examiners and physicians routinely determined that the 
veteran was employable.  In fact, the January 1993 VA 
examiner opined that the veteran's level of functioning 
depended almost entirely on his drug and alcohol use.  
Resolving doubt in the veteran's favor, the Board finds that 
the evidence of disability from PTSD is sufficiently severe 
to more closely approximate the criteria for a 70 percent 
evaluation under the previous version of Code 9411.  
38 C.F.R. § 4.7.  However, given the lack of increased 
objective evidence of disability and the continued medical 
opinion that the veteran was employable, the Board does not 
finds that the disability picture from February 1, 1992 
reflects the kind of incapacity contemplated by the criteria 
for a 100 percent schedular rating.  38 C.F.R. § 4.7.     

However, the Board finds that an additional increase in the 
veteran's disability evaluation is warranted prior to May 21, 
1998.  Specifically, the discharge summary from the March 
1996 to May 1996 hospitalization concludes with the opinion 
that the veteran was not able to handle a work environment.  
At that time, the veteran had been clean and sober since the 
previous hospitalization from September 1995 to December 
1995.  Thus, his inability to work is attributable to PTSD.  
Accordingly, the Board finds that the veteran is entitled to 
a 100 percent schedular rating under the previous version of 
Code 9411 as following his discharge in May 1996, or May 25 
1, 1996.  38 C.F.R. § 4.7; Johnson, 7 Vet. App. at 97.   

The evidence dated from May 25, 1996, specifically, VA 
outpatient notes dated in May 1998 and October 1999, 
continues to show that the veteran was unemployable.  In 
addition, the evidence reflects that he was unable to 
complete vocational rehabilitation training due to increasing 
PTSD symptomatology.  Therefore, the Board will continue to 
apply the previous version of the rating criteria as it 
continues to provide for a 100 percent schedular rating and 
is therefore more favorable to the veteran.  Karnas, 1 Vet. 
App. at 313.  

In summary, the Board finds that the evidence supports 
entitlement to a 50 percent disability rating for PTSD before 
February 1, 1992, a 70 percent disability rating from 
February 1, 1992 to May 25, 1996, and a 100 percent schedular 
rating from May 25, 1996.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7; 38 C.F.R. § 4.132, Code 9411 
(in effect prior to November 7, 1996).  With respect to the 
disability evaluations less than the 100 percent, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1) and, 
despite the numerous report of hospitalizations, found no 
evidence of exceptional or unusual circumstances to suggest 
that the veteran is not adequately compensated for PTSD by 
the regular rating schedule.  Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. December 29, 1999); VAOPGCPREC 36-97. 
 

Earlier Effective Date Claim

The veteran seeks entitlement to an effective date earlier 
than May 21, 1998 for the award of TDIU.  Generally, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
increase in disability compensation may be granted from the 
earliest date on which it is factually ascertainable that an 
increase in disability occurred if the claim for an increase 
is received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  If an informal claim 
is filed before a formal claim is received, the RO will 
provide the veteran with a formal claim.  If the formal claim 
is received within one year from the date the RO provided it 
to the veteran, it is considered filed as of the date of 
receipt of the informal claim. Id.  

In this case, the RO received the veteran's informal claim 
for an increase to a total disability rating based on 
inability to work on July 30, 1996.  It then received his 
formal TDIU application form on October 3, 1996.  Therefore, 
the TDIU claim is considered filed on July 30, 1996. Id.  
Thus, there are three potential effective dates for the award 
of TDIU: 1) up to one year prior to July 30, 1996, if 
entitlement to the increase is factually ascertainable within 
that time, or; 2) July 30, 1996, or; 3) any time after July 
30, 1996, when the evidence of record shows entitlement to 
TDIU.  However, a claim for TDIU may not be considered when 
the veteran is otherwise in receipt of a total schedular 
evaluation for a service-connected disability.  VAOPGCPREC 6-
99.  

As discussed above, the veteran has a 100 percent schedular 
evaluation for PTSD from May 25, 1996.  Therefore, the TDIU 
claim is inapplicable at any time from May 25, 1996. Id.  
However, the veteran may still be entitled to TDIU for the 
period from July 30, 1995 to May 24, 1996, if entitlement is 
factually ascertainable.    

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Under 38 C.F.R. § 
4.16(a), a total disability rating for compensation purposes 
may be assigned on the basis of individual unemployability: 
that is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, from July 30, 1995 to May 24, 1996 the veteran 
had the following service-connected disabilities: PTSD, 
evaluated as 70 percent disabling, and residuals of a shell 
fragment wound to the left foot, evaluated as 10 percent 
disabling.  The combined service-connected disability rating 
is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Therefore, for that time period, the veteran 
satisfied the regulatory percentage criteria.  38 C.F.R. § 
4.16(a).  The remaining question, therefore, is whether the 
evidence shows that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  The Board finds that it does 
not.  Although the veteran was unemployed, the evidence 
through this time period repeatedly shows the medical opinion 
that the veteran was employable.  Moreover, the Board notes 
that there is no evidence showing that the veteran ever 
attempted to secure employment following the October 1991 
plant closure; therefore, there is no evidence to show that 
the veteran was actually unable to obtain or retain 
employment due to service-connected disability.  Therefore, 
the Board finds that the preponderance of the evidence is 
against entitlement to an effective date of the award of TDIU 
from July 30, 1995 to May 24, 1996.  38 U.S.C.A. §§ 1155, 
5107(b), 5110; 38 C.F.R. §§ 3.102, 3.1, 3.155(a), 3.340, 
4.16.     


ORDER

Entitlement to a disability rating greater than 10 percent 
for a shell fragment wound to the left foot is denied.    

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 50 percent disability 
rating for PTSD prior to February 1, 1992 is granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 70 percent disability 
rating for PTSD from February 1, 1992 to May 24, 1996 is 
granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent schedular 
rating for PTSD from May 25, 1996 is granted.  

Entitlement to an effective date earlier than May 24, 1996 
for the award of TDIU is denied.


REMAND

The veteran seeks entitlement to service connection for a 
left foot disorder, which he claims is secondary to the 
service-connected shell fragment wound to the left foot.  

Pursuant to the Board's remand, the veteran underwent a VA 
podiatry examination in February 1999.  The veteran reported 
having surgery in the 1970s at Wade Park.  The examiner found 
intractable plantar keratosis and obvious evidence of a left 
bunionectomy.  He also noted evidence of apparent surgical 
correction for hammer toes on the left foot.  The examiner 
opined that the veteran's left foot pain was mostly related 
to the plantar callosity and that the plantar callosity was 
secondary to foot surgery.  However, he was unable to 
determine what the surgery was for and when it took place.  

The claims folder contains VA medical records from the 
Cleveland facility dated from May to September 1978.  At that 
time, the veteran was treated for a plantar wart under the 
left third metatarsal.  The report of the August 1988 VA 
examination includes a report of foot surgery at the VA 
medical facility in Wade Park in 1983.  The actual records of 
this treatment are not contained in the claims folder.  In 
fact, there is no VA medical evidence of record from 
September 1978 until April 1988.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).     

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should attempt to secure the 
veteran's VA medical records dated from 
September 1978 to April 1988.  If no 
records are available, a response to that 
effect is required and should be retained 
in the claims folder.    

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of service connection for 
a left foot disorder claimed as secondary 
to the service-connected shell fragment 
wound to the left foot.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


- 27 -


